Citation Nr: 1546298	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence exists to reopen a claim of service connection for a low back disability. 

2. Whether new and material evidence exists to reopen a claim of service connection for a left knee disability. 

3. Whether new and material evidence exists to reopen a claim of service connection for squamous cell carcinoma located on the left side of the nose (skin cancer). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1965 to January 1968 and in the National Guard from June 1978 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating action of the Department of Veterans Affairs Regional Office (RO) in Little Rock, Arkansas. 

In August 2014, the Veteran testified before the undersigned at a Board hearing. A transcript of the hearing is in the file. 

While the issues on the title page are listed as new and material evidence claims, the determination as to whether these claims are new and material will depend on whether relevant, new service treatment records are received on remand. See 38 C.F.R. § 3.156(c) (2014). 

The issues of whether new and material evidence exists to reopen claims of service connection for a low back disability and skin cancer as well as service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1. In August 2009, the AOJ denied a claim of service connection for a left knee disability; the Veteran appealed the determination but withdrew his claim in December 2010.

2. Evidence received since the August 2009 decision raises a reasonable possibility of substantiating the service connection claim for a left knee disability. 


CONCLUSIONS OF LAW

1. The August 2009 decision that denied a claim for a left knee disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2008).

2. Evidence received since the August 2009 decision denying service connection for a left knee disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board reopens the claim of service connection for a left knee disability. As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary. 

New and Material Evidence

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record. Id. 

Historically, in April 2010, the Veteran perfected his appeal of the August 2009 rating that denied a claim of service connection for a left knee disability. In December 2010, he withdrew the claim. In August 2011, he filed a claim to reopen this claim. The August 2009 decision became final with the withdrawal, but may be reopened with new and material evidence. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 30.302, 20.1103. 

At the time of the last prior final denial, the evidence consisted of some service treatment records, the Veteran's statements and some VA records.  Such evidence failed to show a current chronic disability.

Since the last prior final denial, the evidence now also includes a January 2010 record noting osteoarthritis in the left knee.  

Since the file now reflects a left knee diagnosis via the January 2010 record, the claim is reopened. Shade, 24 Vet. App. 110. The evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 

As stated above, if new, relevant National Guard records are found, the claim period would revert back to the date of the original claim in November 2008. 38 C.F.R. § 3.156(c).

ORDER

New and material evidence having been received to substantiate the claim for a left knee disability, the petition to reopen the claim is granted. 


REMAND

The Veteran served in the National Guard from June 1978 to December 1985. The Board finds no National Guard records in the file nor does it find that such records were ever requested. VA is required to request all military records regardless of a claimant's contentions. 38 C.F.R. § 3.159(c)(3) (2014). If unavailable, VA is required to document this fact in the file and notify the Veteran. 38 C.F.R. § 3.159(e)(1) (2014). 

Additionally, there are several references in VA records to fee basis records that reflect treatment for the Veteran's skin cancer (see, for example, January 2008 scanned outside report from Ozark Dermatology). These records should be retrieved and associated with the file. Since VA paid for this treatment, it should be available via a VHA repository and no authorization or consent form is needed. 

A VA examination for the claim of service connection for a left knee disability is warranted. See 38 C.F.R. § 3.159(c)(4) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA treatment records with the file. Also, associate all fee basis records reflecting treatment for skin cancer with the file. (See, for example, January 2008 scanned outside report from Ozark Dermatology.)

2. Request National Guard records from June 1978 to December 1985. A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1).

3. Schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed left knee disability. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination. 
After reviewing the file and performing an examination, the examiner should answer the following question: Is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee was incurred in or related to service? In answering the question, the examiner should assume the Veteran did suffer a left knee injury in service as he reports.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


